Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is a notice of allowance for Claims 1-3, 6-10, 12-14,16-17, 20-22 and 24 in response to amendments filed 3/11/2022.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance
With respect to the 35 U.S.C. 101 rejection, the claims are considered eligible. Even though the limitations of Independent claims 1, 10 and 22 as drafted, recite concepts that under the broadest reasonable interpretation, are certain methods of organizing human activity and mental processes, the additional elements integrate the judicial exception into a practical application. The additional elements, specifically the computer components controlling the selected UV to use the self-powered packaging unit to perform the task, when viewed in combination apply or use the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
With respect to novelty/non-obviousness, the closest prior art of record is: 
Srivastava (US2016/0111006A1)
Cantrell (US2018/0236840 A1)
Adetola (US2019/0277647 A1)
Torii (US2020/0050200)
Lombardini (US2018/0118374A1)
Hall (US/20180362156A1A1)
Robert Lee Hotz, In Rwanda, Drones Deliver Medical Supplies to Remote Areas, Dec. 1 2017, The Wall Street Journal,  (Year: 2017)

Srivastava, teaches the generation of a mission, such as delivery (i.e. transport task) for which a UAV from a pool of UAVs are selected in response to a request. Srivastava also teaches that a UAV includes a power source and that UAVs are selected based on battery life requirements. Srivastava teaches that a particular UAV has a component such as a high quality camera such that the particular UAV may only fly for one hour (versus a UAV being able to fly for 3 hours) (i.e. transport task by at least one battery powering the UV, sum of energy). Srivastava teaches determining mission plans based on power required (i.e. calculating sum of energy required for the trip). However, Srivastava, does not explicitly teach that the delivery is for temperature sensitive items and maintaining the item within a preferred temperature range. It also does not explicitly teach that a temperature control unit is electrically coupled to the UV and that a temperature control maintains a preferred temperature range during the delivery and calculating an amount of energy to be consumed by a temperature control unit. Furthermore, it does not teach determining an energy deficit in the battery energy level of the selected UV and selecting a self powered packing unit with a greater capacity than the deficit to electrically couple to the UV and perform the transport task.
Cantrell teaches a temperature controlled UAV delivery system which determines a set of attributes associated with a physical item in the storage unit to adjust the temperature to an ideal temperature. Cantrell teaches the ability of the temperature control unit to maintain a desired temperature range and adjusting a temperature if a change in temperature beyond a specific threshold amount is detected. Cantrell, teaches a temperature controlled storage unit electrically coupled to the UAV. Cantrell teaches that the storage unit maintains an ideal temperature range during the delivery.

Adetola teaches determining an energy consumption rate for a transportation refrigeration unit (TRU) for a route. Adetola teaches that various conditions of a delivery route would impact energy consumption rates differently (e.g. weather conditions). However, it does not teach the limitation as mentioned above.
Torii, teaches that batteries for UAVs are selected based on have a remaining charge equal to or more than the consumption amount. Torii teaches calculating a respective delivery efficiency based on weight and selecting batteries that weigh less. However, it does not teach the limitation as mentioned above.
Lombardini teaches that a case with a battery that connects via a tether to the UAV and may be used as a battery backup or to supply uninterruptible power to the drone. However, it does not teach the limitations as mentioned above.
Hall teaches an electrically coupling of a second UAV to first UAV to assist in delivery. When the battery power of the first UAV gets too low the second UAV can flow energy into the first UAV and allow the UAV to travel further. However, as mentioned above, it does not teach determining an energy deficit in the battery energy level of the selected UV and selecting a self powered packing unit with a greater capacity than the deficit to electrically couple to the UV and perform the transport task
Hotz teaches cutting edge drone delivery technology being to deliver medical supplies such as blood and vaccines which need to be maintained at a preferred temperature to maintain their clinical integrity. The delivery system uses all-weather unmanned battery-powered aircraft to deliver these supplies to remote areas faster than existing methods of delivery. However, Hotz recites that these are 
In conclusion, the combination of references do not teach the selecting an available UV to complete the transport task to travel a complete distance and maintain a temperature of a sensitive item, determining an energy deficit in the selected UV based on the transport task, selecting a self-powered packaging unit from a plurality with an energy capacity greater that the energy deficit of the selected UV to hold the temperature sensitive item and electrically couple to the UV, and controlling the UV to use the self-powered packaging unit to perform the transport task.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                   

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628